United States Court of Appeals
      for the Federal Circuit
                 ______________________

                US MAGNESIUM LLC,
                  Plaintiff-Appellant

                            v.

     UNITED STATES, TIANJIN MAGNESIUM
          INTERNATIONAL CO., LTD.,
              Defendants-Appellees
             ______________________

                       2015-1864
                 ______________________

   Appeal from the United States Court of International
Trade in No. 12-cv-00006, Senior Judge Richard K. Eaton.
                 ______________________

                Decided: October 6, 2016
                ______________________

    JEFFREY MARK TELEP, King & Spalding LLP, Wash-
ington, DC, argued for plaintiff-appellant. Also represent-
ed by STEPHEN A. JONES.

    ERIC LAUFGRABEN, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, argued for defendant-appellee United
States. Also represented by BENJAMIN C. MIZER, JEANNE
DAVIDSON, PATRICIA M. MCCARTHY; LYDIA CAPRICE
PARDINI, Office of the Chief Counsel for Trade Enforce-
ment and Compliance, United States Department of
Commerce, Washington, DC.
2                                    US MAGNESIUM LLC   v. US




    DAVID ANDREW RIGGLE, Riggle & Craven, Chicago, IL,
argued for defendant-appellee Tianjin Magnesium Inter-
national Co., Ltd. Also represented by DAVID J. CRAVEN,
SAICHANG XU.
                 ______________________

    Before PROST, Chief Judge, NEWMAN and BRYSON, Cir-
cuit Judges.
    Opinion for the court filed by Circuit Judge BRYSON.
    Dissenting opinion filed by Circuit Judge NEWMAN.
BRYSON, Circuit Judge.
    U.S. Magnesium LLC appeals from a judgment of the
United States Court of International Trade (“the Trade
Court”) in this antidumping duty case. The Trade Court
sustained the Department of Commerce’s final determina-
tion in an administrative review of the antidumping duty
order on pure magnesium from the People’s Republic of
China for the period of review May 1, 2009, to April 30,
2010. We affirm.
                              I
                             A
    The United States imposes duties on foreign goods
sold in the U.S. at less than fair value. 19 U.S.C. § 1673.
To determine whether goods are being sold for less than
fair value, Commerce compares the export price, i.e., the
price of the goods sold in the U.S., to the “normal value” of
the goods, which is ordinarily the price at which such
goods are sold in the exporting country. Id. § 1677b.
When merchandise is exported from a nonmarket econo-
my country, the normal value is constructed from “the
value of the factors of production utilized in producing the
merchandise and to which shall be added an amount for
general expenses and profit plus the cost of containers,
US MAGNESIUM LLC   v. US                                 3



coverings, and other expenses.”       Id. § 1677b(c)(1)(B).
Costs are generally “calculated based on the records of the
exporter or producer of the merchandise, if such records
are kept in accordance with the generally accepted ac-
counting principles of the exporting country (or the pro-
ducing country, where appropriate) and reasonably reflect
the costs associated with the production and sale of the
merchandise.” Id. § 1677b(f)(1)(A).
                            B
    This case concerns the importation of magnesium
metal from the People’s Republic of China. The imported
magnesium is produced using a manufacturing process
known as the Pidgeon process. That process begins by
crushing dolomite, a mineral containing magnesium, into
granules. The dolomite granules are then calcinated by
roasting them to remove carbon. The calcinated dolomite
is then mixed with ferrosilicon and fluorite, and the
mixture is pressed into individual briquettes. The bri-
quettes are then loaded into stainless steel reaction
vessels known as retorts. The retorts are placed under
vacuum and heated, resulting in the separation and
vaporization of the magnesium. The magnesium vapor
condenses into crowns of solid magnesium metal. The
crowns of magnesium metal are then removed from the
retorts, melted down, purified, and cast into ingots for
sale.
    The retorts used in the Pidgeon process must be re-
placed over time in a commercial operation, as the intense
heat and the chemical reactions gradually degrade the
interior of the retorts. After approximately 60 days of use
in multiple cycles of the manufacturing process, the
retorts become unsuitable for the production of magnesi-
um. The retorts are then recycled, and the recycled steel
4                                   US MAGNESIUM LLC   v. US



is used to produce new retorts. 1 This appeal focuses on
how to classify the costs of the retorts in constructing the
normal value of the exported product.
                             C
    In 1995, the Commerce Department entered an anti-
dumping order on magnesium metal from the People’s
Republic of China. Pure Magnesium from the People’s
Republic of China, 60 Fed. Reg. 25,691 (Dep’t of Com-
merce May 12, 1995). On May 3, 2010, Commerce provid-
ed notice of an opportunity for the parties to seek review
of the antidumping order. Tianjin Magnesium Interna-
tional (“TMI”), a foreign exporter of magnesium produced
in China, and U.S. Magnesium (“USM”), a domestic
producer of magnesium, requested that Commerce review
TMI’s sales. From June 30, 2010, to May 30, 2011, Com-
merce solicited comments and information from the
parties, including TMI’s business records, surrogate value
and country selection, and freight rates.
    On June 8, 2011, Commerce released its preliminary
results for the 2009-2010 review. Pure Magnesium from
the People’s Republic of China: Preliminary Results of the
2009-2010 Antidumping Duty Administrative Review, 76
Fed. Reg. 33,194 (Dep’t of Commerce June 8, 2011). As
part of its nonmarket economy review, Commerce con-
structed a normal value for magnesium by creating surro-
gate values for the raw materials used in the
manufacturing process. It considered ferrosilicon, fluorite
powder, dolomite, flux, and coal to be direct materials,
and it included them directly in the calculation of normal



    1   Evidence in the administrative record showed
that the Pidgeon process takes approximately 12 hours to
complete. Based on the time required for each production
cycle and the lifespan of the retort, a single retort can be
used for many cycles before being replaced.
US MAGNESIUM LLC   v. US                                   5



value. However, it did not include a surrogate value for
steel retorts, because it did not regard the retorts as
direct materials. Instead, it treated the retorts as indirect
materials and accounted for the cost of the retorts as
manufacturing overhead.
    In a memorandum accompanying the preliminary re-
sults, Commerce explained why it classified retorts as
indirect inputs and accounted for them as a component of
overhead rather than as direct materials. 2 Pure Magne-
sium from the People’s Republic of China, 76 Fed. Reg.
76,945, 76 ITADOC 76,945, Issues & Decision Memoran-
dum, at Comment 4 (Dep’t of Commerce December 9,
2011). First, Commerce explained that “retorts are not
physically incorporated into the final product.” While
noting that retorts are necessary to the production pro-
cess, Commerce stated that “they are more similar to a
kiln or furnace,” the costs of which Commerce generally
treats as manufacturing overhead. Commerce also found
that retorts are reusable and “are not replaced so regular-
ly as to represent a direct factor rather than overhead.”
Finally, Commerce found that it was “unclear how retorts
are typically treated in the industry.”
    Following the preliminary results, USM continued to
argue that retorts should be classified as direct materials
rather than as overhead. In the final results, however,
Commerce stood by its classification, explaining that the
retorts are best classified as overhead “because they are
not physically incorporated into the final product and are
replaced too infrequently to be a direct material.” Com-
merce concluded that “retorts are not an input added into


    2  In addition to indirect materials, Commerce treats
overhead as including expenses such as building or
equipment rental, depreciation, supervisory labor, plant
property taxes, factory administration, and other like
costs.
6                                   US MAGNESIUM LLC   v. US



the production process; rather, they are manufacturing
equipment, like an oven or crucible, all of which are
necessary components of the production line to produce
pure magnesium.” Consequently, Commerce declined to
treat retorts as a direct material.
                             D
    After the closing of the administrative record in the
review, USM sought to submit new evidence contradicting
one of the answers TMI provided to Commerce. USM
contended that the new evidence was indicative of fraud
on TMI’s part. Commerce rejected USM’s submission as
untimely. The Trade Court, however, remanded the case
to Commerce for consideration of the new evidence.
    On remand, Commerce found that USM’s newly sub-
mitted evidence did not constitute prima facie evidence of
fraud. Commerce also found that the new evidence did
not call into question its finding that retorts are properly
treated as factory overhead.
     The Trade Court affirmed Commerce’s remand re-
sults. U.S. Magnesium LLC v. United States, 72 F. Supp.
3d 1341 (Ct. Int’l Trade 2015). After reviewing the finan-
cial records of TMI’s supplier, the court sustained Com-
merce’s conclusion that the supplier did not treat retorts
as a direct material. The court also upheld Commerce’s
finding that the evidence was inconclusive as to whether
the industry as a whole treated retorts as a direct materi-
al input. And the court held that Commerce was “right in
its claim that treating the retorts as an indirect material
is consistent with its past practice of characterizing
materials as overhead when ‘they are not physically
incorporated into the final product and are replaced too
infrequently to be a direct material.’”
    USM appealed to this court from the Trade Court’s
judgment.
US MAGNESIUM LLC   v. US                                  7



                             II
    Commerce’s determinations in an antidumping duty
case must be upheld unless they are “unsupported by
substantial evidence on the record, or otherwise not in
accordance with law.”     19 U.S.C. § 1516a(b)(1)(B)(i).
Substantial evidence means “such relevant evidence as a
reasonable mind might accept as adequate to support a
conclusion.” Consol. Edison Co. v. NLRB, 305 U.S. 197,
229 (1938).
    In conducting substantial evidence review of Com-
merce’s determinations, we apply the same standard of
review that the Trade Court used in reviewing the admin-
istrative record. Downhole Pipe & Equip., L.P. v. United
States, 776 F.3d 1369, 1373 (Fed. Cir. 2015). As we have
explained, however, we “will not ignore the informed
opinion of the Court of International Trade.” Diamond
Sawblades Mfrs. Coalition v. United States, 612 F.3d
1348, 1356 (Fed. Cir. 2010) (quoting Suramerica de
Aleaciones Laminadas, C.A. v. United States, 44 F.3d 978,
983 (Fed. Cir. 1994)).
                             A
     USM argues that substantial evidence does not sup-
port Commerce’s decision to classify the retorts as over-
head rather than as direct materials. USM contends,
first, that TMI’s supplier characterized retorts as a direct
cost, as shown by its books and records, and that Com-
merce should have based its determination on that data
from TMI’s supplier. In support of its argument, USM
points to three documents of TMI’s supplier, all from
December 2009: the supplier cost sheet, the material out
specification sheet, and the cost of production subledger.
    The supplier cost sheet is a one-page document detail-
ing the expenditures of TMI’s supplier. It includes both
total and unit costs of a variety of different materials
essential to the production of magnesium. In the category
8                                   US MAGNESIUM LLC   v. US



of “raw material,” the chart shows cost breakdowns for
FeSi (ferrosilicon), dolomite, flux, fluorite powder, sulfur
powder, and sulfuric acid. Retorts are not included within
the category of “raw material,” but are listed separately.
    Like the supplier cost sheet, the material out specifi-
cation sheet details the supplier’s expenditures. The
material out specification sheet separately lists the costs
for retorts along with the costs for the common ingredi-
ents, materials, and equipment used in processing mag-
nesium.
    The cost of production subledger, which contains fi-
nancial information, includes entries for a number of
items that it describes as “materials consumption,” a
category that includes raw materials, retorts, certain
equipment used in the manufacturing process, and cer-
tain other itemized expenses.
     USM argues that these documents show that the in-
ternal accounting records of TMI’s magnesium supplier
characterized retorts as a direct input. It argues that the
retorts were not characterized as “accessory expenses,”
i.e., indirect materials, and were not characterized as
“manufacturing expenses,” i.e., equipment. Therefore,
USM argues, TMI’s supplier necessarily treated retorts as
direct material inputs, not as overhead.
     Commerce rejected that interpretation of the docu-
ments. Instead, Commerce noted that TMI’s supplier
grouped other expenses together with retorts, even
though those other items are not considered material
inputs. Accordingly, Commerce concluded that “the fact
that TMI’s supplier lists retorts [in the cost of production
subledger] does not indicate that they are a direct materi-
al, but rather part of the cost of production.”
     The Trade Court agreed with Commerce’s interpreta-
tion of the supplier’s documents. The court noted that “at
first blush, the description ‘materials consumption’ [in the
US MAGNESIUM LLC   v. US                                  9



cost of production subledger] might indicate that the
listed items were direct inputs, [but] an examination of
the nature of the entries shows that they are not.” Thus,
although the subledger lists retorts among the items
classified as “materials consumption,” it also includes
other items under that category that are clearly not direct
materials, such as “crucible,” “packing,” and “accessory
expense.” 3 Likewise, the cost sheet does not include
retorts under the category of “raw material.” In light of
that evidence, the Trade Court concluded that Commerce
permissibly found that TMI’s supplier did not treat re-
torts as a direct material.
     Commerce’s findings as to the supplier’s treatment of
retorts are supported by substantial evidence. The docu-
ments are not definitive, and Commerce’s reading of them
is plausible.
    The documents that USM highlights contain line
items that range from items that are plainly direct mate-
rials to others that are plainly not. Given that retorts are
not listed as raw materials, and that retorts are grouped
together with other expenses that are plainly not direct
materials, it was reasonable for Commerce to conclude
that the records do not show that TMI’s supplier treated
retorts as direct inputs. We will not second-guess the
agency’s choice between plausible interpretations of
record evidence, particularly in light of the Trade Court’s


   3    USM argues that Commerce misread the cost-of-
production subledger because the “kiln accrued expenses”
and “wage accrued” expenses are not listed in the “mate-
rials consumption” section of the document. But Com-
merce’s point was that the “materials consumption”
expenses include items that are not regarded as direct
materials, so the inclusion of retort costs in the list of
“materials consumption” expenses does not show that the
supplier treated retorts as direct materials.
10                                   US MAGNESIUM LLC   v. US



conclusion that Commerce’s analysis of the record materi-
als was reasonable. In re Jolley, 308 F.3d 1317, 1326
(Fed. Cir. 2002).
                             B
     USM next argues that in classifying the retorts as in-
direct materials, Commerce unjustifiably departed from
its prior practice in similar cases. In USM’s view, Com-
merce abandoned its prior reliance on a four-part test for
distinguishing between indirect materials, which are
accounted for as overhead, and direct materials: “1)
whether the input is physically incorporated into the final
product; 2) the input’s contribution to the production
process and finished product; 3) the relative cost of the
input; and, 4) the way the cost of the input is typically
treated in the industry.” Certain Steel Nails from the
People’s Republic of China, 78 Fed. Reg. 16651, 78
ITADOC 16651, Issues & Decision Memorandum, at
Comment 4 (Dep’t of Commerce Mar. 5, 2013). The
government responds that Commerce has never followed
such a strict four-factor test, but instead has character-
ized materials as direct or indirect depending on a variety
of relevant factors.
    We agree with the government. In distinguishing be-
tween direct materials and overhead, Commerce has not
confined the inquiry to particular defined factors, but
instead has employed a “totality of the circumstances”
test. For example, in the Certain Steel Nails case, after
summarizing the factors considered in previous determi-
nations, Commerce cautioned that:
         As demonstrated by the variety of considera-
     tions, there is no conclusive test for reaching the
     appropriate classification of inputs that are not
     easily distinguished on their face as direct mate-
     rials or [overhead]. Further, contrary to Petition-
     er’s assertion that meeting any one of these
     factors demonstrates that an input is a direct ma-
US MAGNESIUM LLC   v. US                                  11



    terial, the Department instead finds that it is the
    totality of the evidence that must guide its deci-
    sion in each case.
Certain Steel Nails, Issues & Decision Memorandum, at
Comment 4.
     In some investigations, such as Citric Acid and Cer-
tain Citrate Salts, Commerce has made findings with
regard to all of the four factors that USM cites. 76 Fed.
Reg. 77,772, 78 ITADOC 77,772, Issues & Decision Mem-
orandum, at Comment 18 (Dep’t of Commerce Dec. 7,
2011). In others, Commerce has focused on individual
factors that appeared significant in the particular investi-
gation. For example, in Certain Steel Nails, Commerce
based its classification of dies as indirect materials on the
fact that “dies are not consumed on a directly proportional
basis,” but are reused until they have worn out and can
no longer be used. Issues & Decision Memorandum, at
Comment 4. In another case, Diamond Sawblades and
Parts Thereof from the People’s Republic of China, Com-
merce relied on the lifespan of molds in determining
whether they were properly classified as indirect materi-
als, as well as the fact that graphite molds were partially
incorporated into the final product. 71 Fed. Reg. 29,303,
71 ITADOC 29,303, Issues & Decision Memorandum, at
Comment 2 (Dep’t of Commerce May 15, 2006),
    In this case, Commerce relied primarily on two fac-
tors: the fact that the retorts were not physically incorpo-
rated into the final product, and the fact that the retorts
were not replaced frequently. Commerce’s focus on those
factors was neither inconsistent with its past practices in
analogous cases nor unreasonable as a way of distinguish-
ing between direct and indirect materials. As long as its
analysis was reasonable, as it was here, Commerce was
not required to examine and rely on every factor that it
has used in the past. See Bridgestone Ams., Inc. v. United
States, 710 F. Supp. 2d 1359, 1364 (Ct. Int’l Trade 2010)
12                                  US MAGNESIUM LLC   v. US



(Commerce is not bound by the four-factor test and has
discretion “to rely on various criteria to value factors of
production.”).
                             C
     USM next argues that Commerce erred in finding
that retorts are replaced too infrequently to be treated as
a direct input. Citing Commerce’s decision in Citric Acid,
USM suggests that in the past Commerce has required an
item to have at least one year of useful life in order to be
classified as overhead. In that investigation, however,
Commerce noted that the resins at issue were used for
more than one year; it concluded that they were therefore
properly treated as indirect materials. Commerce did not
create a rule of thumb that items replaced more often
than once per year must be treated as direct materials.
In fact, Commerce has found factory items having a useful
life much shorter than the retorts in this case to be
properly categorized as indirect materials whose costs
should be treated as overhead. In Certain New Pneumatic
Tires Off-the-Road Tires from the People’s Republic of
China, Commerce characterized curing bladders used in
tire manufacturing as overhead when the record evidence
showed that they were replaced as frequently as once
every two to eight days. 77 Fed. Reg. 14,495, 77 ITADOC
14,495, Issues & Decision Memorandum, at Comment 3
(Dep’t of Commerce Mar. 5, 2012).
    USM also criticizes Commerce’s comparison of the re-
torts with the steel molds at issue in Diamond Sawblades,
because the public record does not reflect the lifespans of
the graphite and steel molds that were at issue in that
case. However, given Commerce’s obligation to maintain
the confidentiality of investigation respondents’ business
proprietary information, it is inevitable that the public
records of investigations will not always disclose such
facts. It was not unreasonable for Commerce to conclude
that the 60-day lifespan of the retorts was long enough to
US MAGNESIUM LLC   v. US                                  13



justify its conclusion that the retorts should not be treated
as direct materials in the manufacturing process.
    As part of its argument about the replacement rate for
the retorts, USM quarrels with Commerce’s conclusion
that the record evidence did not show that the retorts
were traceable to specific magnesium products. USM
argues that Commerce improperly conflated “traceability”
with “physical incorporation,” and that because the re-
torts were consumed in the course of the magnesium
production process, they were traceable to specific magne-
sium products. Defined in that manner, however, the
term “traceable” would apply even to items such as fur-
nace components that have to be replaced as infrequently
as once a year.
    By “traceable,” Commerce appears to refer to items
that are continuously consumed during the production
process and must continually be replaced. See, e.g.,
Silicomanganese From the People’s Republic of China, 65
Fed. Reg. 31,514, 65 ITADOC 31,514, Issues & Decision
Memorandum, at Part IV, Comment 1 (Dep’t of Commerce
May 18, 2000) (electrode paste is a direct material be-
cause it is “burned-off during production and must con-
tinually be replaced”); Wooden Bedroom Furniture From
the People’s Republic of China, 69 Fed. Reg. 67,313, 69
ITADOC 67,313, Issues & Decision Memorandum, at
Comment 6 (Dep’t of Commerce Nov. 17, 2004) (abrasives
used in production of furniture are direct materials be-
cause they are “consumed in large quantities and their
consumption is tied directly to the amount of subject
merchandise each respondent produced”); Silicon Metal
From the Russian Fed’n, 68 Fed. Reg. 6,885, 68 ITADOC
6,885, Issues & Decision Memorandum, at Comment 25
(Dep’t of Commerce Feb. 11, 2003) (electrodes were direct
materials because they “were burned away each day and
are continually replaced”). It was reasonable for Com-
merce to conclude that retorts, which last for many pro-
duction cycles, are not traceable to specific magnesium
14                                  US MAGNESIUM LLC   v. US



products and are not required to be characterized as
direct materials on that basis.
                             D
     USM argues that Commerce failed to take into ac-
count practices among other companies in the magnesium
production industry with respect to the accounting treat-
ment of retorts. USM contends that the industry practice
is to treat retorts as a direct input.
    In support of its argument, USM relies on the records
of three other producers. The first, a Malaysian producer,
classified retorts as a direct input, which is undisputed by
all parties in this case. As to the second, an Indian com-
pany that had ceased production 10 years before the
review period, Commerce found that the company had
classified retorts as a direct expense in one year, 1994-95,
but not in any subsequent years. As to the third, a Chi-
nese company, Commerce found that it was unclear
whether that company classified retorts as a direct input. 4
    Based on the record before it, Commerce found that
USM’s evidence with respect to industry practices in the
accounting treatment of retorts was inconclusive. The
Trade Court determined that “it is difficult to quarrel
with the Department’s conclusion that USM has present-



     4  USM argues that, in addition to the Malaysian,
Indian, and Chinese companies, the evidence showed that
two other producers treated retorts as direct materials:
TMI’s supplier and Magpro, LLC, an American producer.
We have already addressed TMI’s supplier in part II-A,
above. As for Magpro, USM’s evidence in the form of a
declaration from the managing member of Magpro
showed that Magpro used a different process, in which
retorts typically last three to five years. The declarant
did not state that Magpro treated retorts as direct inputs.
US MAGNESIUM LLC   v. US                                    15



ed little evidence that retorts are treated as a direct input
by the magnesium industry.”
    We agree with the Trade Court that substantial evi-
dence supports Commerce’s conclusion that USM’s evi-
dence on this point was inconclusive. USM quarrels with
the inferences Commerce drew from the record evidence,
but “the possibility of drawing two inconsistent conclu-
sions from the evidence does not prevent an administra-
tive agency’s finding from being supported by substantial
evidence.” Consolo v. Fed. Maritime Comm’n, 383 U.S.
607, 620 (1966). Interpreting accounting documents and
drawing conclusions from them are tasks within Com-
merce’s expertise. Fujitsu General Ltd. v. United States,
88 F.3d 1034, 1039 (Fed. Cir. 1996). Commerce consid-
ered all of the submitted documents relating to the three
foreign producers. Given that there was an evidentiary
basis for Commerce to conclude that only one of the three
treated retorts as a direct input, it was reasonable for
Commerce to find that no industry-wide practice had been
shown.
                             E
    Next, USM argues that Commerce ignored the cost of
the retorts relative to the final product. We disagree.
Commerce did not ignore testimony about the cost of the
retorts; instead, it explicitly discussed that issue in the
memorandum accompanying the final results, but found
other factors more persuasive. Commerce wrote:
        Although the Department may consider the
    relative cost to determine whether certain items
    should be attributed to overhead, this considera-
    tion is not determinative or considered alone.
    Further, in determinations where cost has played
    a large role, the cost has not been related to facto-
    ry equipment. For example, in Urea/Russia AD
    Final (02/21/2003), the items were catalysts. In
    Silicomanganese /PRC AD Final (05/18/2000), the
16                                  US MAGNESIUM LLC   v. US



     electrode paste was a “consumable” used up dur-
     ing production. In this review, retorts are not an
     input added into the production process; rather,
     they are manufacturing equipment, like an oven
     or crucible, all of which are necessary components
     of the production line to produce pure magnesium.
    As Commerce pointed out, the relative cost of particu-
lar items has not been regarded as an important factor
where the cost in question is related to factory equipment
or items that are not used up during production. The
relative cost of the retorts therefore provides no reason to
reject Commerce’s findings as unsupported by substantial
evidence.
                             F
    Finally, USM complained at oral argument that
Commerce ignored a declaration by John Haack, a repre-
sentative of an American company involved in magnesium
production. USM infers that Commerce ignored Dr.
Haack’s declaration because it did not refer to the decla-
ration in its decision memorandums.
     First, to the extent USM argues that Commerce’s de-
cision lacked substantial evidence support because of the
failure to cite the declaration, it is wrong. We presume
that a fact-finder reviews all of the evidence presented
unless it states otherwise, even if its opinion does not
“recite every piece of evidence.” Plant Genetic Sys., N.V.
v. DeKalb Genetics Corp., 315 F.3d 1335, 1343 (Fed. Cir.
2003).
    Second, the Haack declaration added very little by
way of evidentiary support for USM’s position. The two-
page declaration consists of undisputed facts about the
Pidgeon process and a conclusory statement that “[t]o
accurately account for the costs of producing magnesium
using the Pidgeon process retorts should be treated as a
direct material input, because they are central to the
US MAGNESIUM LLC   v. US                                  17



production process, have a short useful life, are consumed
by the process, and have a very high unit cost.” In light of
the skimpy nature of the declaration, it is unsurprising
that Commerce found that the declaration contributed
little to its investigation and did not need to be separately
addressed.
                              III
    We agree with the Trade Court that Commerce’s
decision was supported by substantial evidence and not
otherwise contrary to law. We therefore uphold the Trade
Court’s judgment sustaining Commerce’s Final Results of
Redetermination in this case.
                           AFFIRMED
  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                US MAGNESIUM LLC,
                  Plaintiff-Appellant

                            v.

     UNITED STATES, TIANJIN MAGNESIUM
          INTERNATIONAL CO., LTD.,
              Defendants-Appellees
             ______________________

                       2015-1864
                 ______________________

   Appeal from the United States Court of International
Trade in No. 12-cv-00006, Senior Judge Richard K. Eaton.
                 ______________________

NEWMAN, Circuit Judge, dissenting.
    The question is whether the cost of retorts integral to
the Pidgeon magnesium production process should be
treated for accounting purposes (and calculation of dump-
ing margin) as a direct cost of production, or as factory
overhead. The question arises because the retorts have a
short effective life under the extreme heat and pressure of
the Pidgeon process, and must be replaced about every
sixty days. The Commerce Department treated the cost of
the retorts as factory overhead; that determination is
contrary to guidelines developed in precedent and contra-
ry to the practice of every record producer of magnesium.
2                                    US MAGNESIUM LLC   v. US



     The United States does not argue on appeal that the
Commerce position is correct; the United States argues
only that there is “substantial evidence” on the Commerce
side. Substantial evidence is determined on the record
considered “as a whole, including evidence that supports
as well as evidence that ‘fairly detracts from the substan-
tiality of the evidence.’” Atl. Sugar, Ltd. v. United States,
744 F.2d 1556, 1562 (Fed. Cir. 1984). Considered on the
entirety of the record, there is not substantial evidence to
support the Commerce accounting position. I respectfully
dissent from the court’s contrary ruling.
    The cost of the retorts is “reasonably reflect-
    ed” as a direct material input.
    Commerce is charged with determining the “normal
value” for this imported magnesium. In calculating this
value, “[c]osts shall be allocated using a method that
reasonably reflects and accurately captures all of the
actual costs incurred in producing and selling the product
under investigation or review.” Am. Silicon Techs. v.
United States, 261 F.3d 1371, 1378 (Fed. Cir. 2001) (citing
Agreement on Implementation of Article VI of the GATT,
834–35 (reprinted in 1994 U.S.C.C.A.N. at 4172)). The
antidumping statute likewise instructs:
    (1)(A) Costs shall normally be calculated based on
    records of the exporter or producer of the mer-
    chandise, if such records are kept in accordance
    with the generally accepted accounting principles
    of the exporting country . . . and reasonably reflect
    the costs associated with the production and sale
    of the merchandise.
19 U.S.C. § 1677b(f)(1)(A).
    The facts are not in dispute. The only issue is wheth-
er the cost of the retorts is properly accounted as direct
input to production, or as factory overhead or similar
indirect cost. This is not a new question in antidumping
US MAGNESIUM LLC   v. US                                  3



determinations, and Commerce and the courts have
established general principles to guide in determining
whether an input is a direct input or factory overhead.
Commerce summarized these principles:
   The Department has over time developed several
   factors for assessing whether inputs should be
   classified as direct materials or overhead (“OH”).
   These considerations include: 1) whether the in-
   put is physically incorporated into the final prod-
   uct; 2) the input’s contribution to the production
   process and finished product; 3) the relative cost
   of the input; and, 4) the way the cost of the input
   is typically treated in the industry.
        The Department has also classified inputs as
   direct materials if they were found to be: 1) con-
   sumed continuously with each unit of production;
   2) required for a particular segment of the produc-
   tion process; 3) essential for production; 4) not
   used for incidental purposes; or, 5) otherwise a
   significant input to the manufacturing process ra-
   ther than a miscellaneous or occasionally used
   material. Also of consideration has been whether
   the input was so regularly replaced as to repre-
   sent a direct material rather than an OH item.
        As demonstrated by the variety of considera-
   tions, there is no conclusive test for reaching the
   appropriate classification of inputs that are not
   easily distinguished on their face as direct mate-
   rials or OH.
Certain Steel Nails From the People’s Republic of China,
78 Fed. Reg. 16,651 (Dep’t of Commerce Mar. 18, 2013),
I&D Memo at Cmt. 4.
    These factors have seen litigation in a variety of situ-
ations. Physical incorporation into the final product is not
dispositive of whether a material is accounted as a direct
input, as illustrated by precedent treating materials such
4                                   US MAGNESIUM LLC   v. US



as catalysts, electrodes, and other production materials as
direct inputs. See, e.g., Silicon Metal from the Russian
Federation, 68 Fed. Reg. 6,885 (Dep’t of Commerce Feb.
11, 2013), I&D Memo at Cmt. 25 (electrodes treated as
direct materials despite lack of physical incorporation).
Commerce itself has rejected “the argument that incorpo-
ration is the determinative factor when deciding whether
to treat an input as direct material or an overhead ex-
pense.” Wooden Bedroom Furniture from the People’s
Republic of China, 69 Fed. Reg. 67,313 (Dep’t of Com-
merce Nov. 17, 2004), I&D Memo at Cmt. 6.
    Applying these principles, the Pidgeon retorts are a
direct input material. An explanation of why these re-
torts have such a short life was provided in the declara-
tion of John Haack, an official of Magpro, LLC, a United
States producer of magnesium. Mr. Haack explained that
in the Pidgeon process the retorts
    are deformed due to external pressure on the re-
    torts, and lose steel mass through scaling as a re-
    sult of high temperature oxidation during use. At
    a certain point, the retort becomes ineffective for
    the production of magnesium and thus has been
    “consumed.”
Haack Decl. at ¶ 3, J.A. 101407. Mr. Haack further
explained that the retorts “are central to the production
process, have a short useful life, are consumed by the
process, and have a very high unit cost.” Id. All evidence
of record, including Mr. Haack’s declaration, character-
ized the retorts as consumable, expensive, and “essential
for production” in the Pidgeon process. Commerce adopt-
ed an accounting protocol contrary to this evidence, a
position unsupported by substantial evidence.
US MAGNESIUM LLC   v. US                                   5



    No producer of record treated the retorts as
    factory overhead.
    The record also contains evidence of industry treat-
ment of retorts by producers of magnesium in Malaysia
and in India, as well as a second producer in China. The
record shows that no producer used the accounting meth-
od adopted by Commerce (and now by this court), whereby
the retorts are treated as factory overhead or as indirect
materials. Nor is the evidence “equivocal,” as my col-
leagues propose.
    The Malaysian producer, CMV Minerals Ltd., de-
scribed the retorts as a “major raw material,” consumed
in the process. See J.A. 100584. My colleagues agree that
the “Malaysian producer[] classified retorts as a direct
input, which is undisputed by all parties in this case.”
Maj. Op. at 14.
    The Indian company that was consulted by Com-
merce, Southern Magnesium & Chemicals Ltd., had
ceased magnesium production. This company’s account-
ing records specifically call out retorts as a direct expense
for one year, and report only broader categories of “other”
direct materials and general overhead, without itemiza-
tion, for the other available years. At most, the non-
itemized treatment is inconclusive as to whether retorts
were classified as direct materials or factory overhead.
Commerce did not, however, explain how “inconclusive”
broad categorization in some years rendered the specific
treatment of retorts as a direct material irrelevant.
    Commerce also consulted another Chinese producer,
China Magnesium Corporation (CMC). Although the
majority states that “Commerce found that it was unclear
whether [CMC] classified retorts as a direct input,” Maj.
Op. at 14, CMC describes the retorts as its fourth largest
reoccurring, variable cost and specifically separates
retorts from overhead “fixed costs.” J.A. 100575.
6                                   US MAGNESIUM LLC   v. US



    It is not disputed that the retorts are consumed in use
and that not only are they a major production cost, but a
significant unit cost. The only conclusive evidence of
industry treatment is the evidence showing classification
of the retorts as a direct input. Direct input was shown to
be the most reasonable, objective, and fair method of
accounting for the cost of retort consumption in the Pidg-
eon process. There was not substantial contrary evidence.
I respectfully dissent.